DECISION.
The court having carefully considered the motion filed by the respondent for dismissal of this appeal on the sole ground that the extension of time granted by the trial court for filing the statement of the case had expired and the said statement had not been presented, and this ground not being sufficient of itself to warrant a dismissal of the appeal, according to the doctrine laid down by this court in the eases of Successors of José Martínez v. Tomás Dávila & Co., 17 P. R. R., 1068, and Monge v. Central Vannina, 19 P. R. R., 1187, the motion is overruled without prejudice to the rights of the parties.

Motion overruled.

Justices Wolf, del Toro, Aldrey and Hutchison concurred.
Mr. Chief Justice Hernández did not sit at the .hearing on this motion.